MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D), this                             Apr 19 2018, 8:57 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                           CLERK
                                                                         Indiana Supreme Court
purpose of establishing the defense of res judicata,                        Court of Appeals
                                                                              and Tax Court
collateral estoppel, or the law of the case.



APPELLANT PRO SE
Robert Peacher
Pendleton, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Robert Peacher,                                           April 19, 2018

Appellant-Plaintiff,                                      Court of Appeals Cause No.
                                                          48A02-1709-SC-2312
        v.                                                Appeal from the Madison Circuit
                                                          Court

Elizabeth Lakin,                                          The Honorable David A. Happe,
                                                          Judge
Appellee-Defendant.
                                                          Trial Court Cause No. 48C04-1704-
                                                          SC-1294




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018            Page 1 of 8
                                STATEMENT OF THE CASE
[1]   Appellant-Plaintiff, Robert Peacher (Peacher), pro se, appeals the small claims

      court’s judgment in favor of Appellee-Defendant, Elisabeth Lakin (Lakin).


[2]   We affirm.


                                                    ISSUE
[3]   Peacher presents one issue on appeal, and which we restate as: Whether the

      small claims court erred in entering judgment for Lakin.


                      FACTS AND PROCEDURAL HISTORY
[4]   On January 12, 2017, Peacher filed a notice of claim against Lakin. In the

      supporting affidavit, Peacher averred that Lakin “had given away or destroyed”

      his business books, records, and seals. (Appellant’s App. Vol. II, p. 17). As

      such, Peacher claimed that Lakin owed him “$5,700 to replace the property

      that she has either kept, given away, or destroyed.” (Appellant’s App. Vol. II, p.

      17). On April 20, 2017, Lakin filed her response denying Peacher’s claims. On

      May 12, 2017, Peacher filed a motion, seeking to amend his notice of claim and

      to allege that the cost of replacing his business books and other items being held

      by Lakin was now $6,000 instead of $5,700. In his amended notice of claim,

      Peacher requested that a hearing date be set within thirty days.


[5]   On May 15, 2017, the small claims court ordered the parties to present evidence

      in the form of affidavits in place of a hearing. On June 6, 2017, Peacher filed

      his affidavit and supporting exhibits. Peacher averred that in a separate

      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018   Page 2 of 8
unrelated civil cause number, he had obtained a default judgment against Lakin

where the trial court had ordered Lakin to pay him compensatory damages in

the sum of $50,000, and for Lakin to release any property that she controlled or

held on behalf of Peacher. Peacher swore that although Lakin had fully paid

the compensatory damages, Lakin had not returned his “company records,

books and seals,” instead, Lakin had voluntary offered his property to the

Madison County Prosecutor’s Office. (Appellant’s App. Vol. II, p. 22).

Peacher indicated that he replaced his company books and attached a quotation

from Spiegel and Utrera, P.A., indicating that the cost of replacing his company

books and seals was $5,700. On July 6, 2017, Lakin filed her responsive

affidavit where she averred that in order to avoid being incarcerated in her own

criminal case, and in exchange for a “plea” deal, she turned over Peacher’s

company books and seals to the Madison County Prosecutor’s Office.

(Appellant’s App. Vol. II, p. 36). Lakin additionally claimed that there was

insufficient evidence to substantiate that Peacher paid $5,700 to replace his

company books and seals. 1 On July 19, 2017, the small claims court reviewed

the parties’ affidavits and issued an order stating, in pertinent part:




1
  On July 21, 2017, Peacher filed his response to Lakin’s affidavit, claiming that the Pendleton Correctional
Facility staff illegally confiscated Lakin’s responsive affidavit; therefore, he did not have sufficient time to
respond to it.

Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018                 Page 3 of 8
        [Peacher] brought suit for damages over [Lakin’s] alleged
        disposition of certain business assets or records. [Peacher] asserts
        that these items were given by [Lakin] to a prosecuting attorney.
        Rather than pursuing replevin against the party who possessed
        the records, [Peacher] instead wants to be paid for the
        reproduction of the said records or assets. 2


        The [c]ourt cannot find that [Lakin’s] action in cooperating with
        a law enforcement investigation are tortious, enabling [Peacher]
        to recover damages from her. To the extent that [Peacher’s]
        claim is based on a breach of contract or fiduciary duty, he had
        an obligation to mitigate his damages by seeking legal recourse to
        recover the property he believes is from the party who has it.
        While he apparently raised this issue in a hearing within a
        criminal cause number, there is no indication that he ever sought
        to use the civil tool of replevin to obtain the property.


        The [c]ourt finds that [Peacher] has not met his burden of proof,
        and therefore enters judgment for [Lakin] against [Peacher]. . . .


(Appellant’s App. Vol. II, pp. 14-15). On July 26, 2017, Peacher filed a motion

to correct error, claiming that the small claims court “was not correct” in stating

that he did not “pursue replevin against the party who possessed” his company

books and seals. (Appellant’s App. Vol. II, p. 50). Specifically, Peacher argued




2
  While [Peacher] submitted a quote from Spiegel and Utrera, P.A., for replacement of assets/records, there
is no documentation that he actually paid such sum [footnote in the original].

Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018            Page 4 of 8
      that at his criminal hearing on May 1, 2017, he questioned the Madison County

      Prosecutor regarding the status and return of his company books and seals, and

      that the prosecutor indicated that Lakin had voluntarily offered the books to

      them. On July 30, 2017, the small claims court issued an order stating


              Having reviewed [Peacher’s] filings of 7/21/17 and 7/26/2017,
              the [c]ourt takes these as Motion to Correct Errors, and hereby
              denies the same. The [c]ourt notes that had these materials been
              submitted prior to the judgment, they would not have affected
              the outcome of this matter, and judgment would still have been
              entered for [Lakin].


      (Appellant’s App. Vol. II, p. 48).


[6]   Peacher now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   As a preliminary matter, we observe that Lakin did not file an appellee’s brief.

      Where an appellee fails to file a brief, we do not undertake to develop

      arguments on that party’s behalf; rather, we may reverse upon a prima facie

      showing of reversible error by the appellant. Morton v. Ivacic, 898 N.E.2d 1196,

      1199 (Ind. 2008). Prima facie error is error “at first sight, on first appearance, or

      on the face of it.” Front Row Motors, LLC v. Jones, 5 N.E.3d 753, 758 (Ind.

      2014). This “prima facie error rule” relieves this court from the burden of

      controverting arguments advanced for reversal, a duty which remains with the

      appellee. Simek v. Nolan, 64 N.E.3d 1237, 1241 (Ind. Ct. App. 2016).




      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018   Page 5 of 8
[8]   The issue here is whether the judgment of the small claims court is clearly

      erroneous. Our standard of review in small claims cases is well settled. Small

      claims court judgments are “subject to review as prescribed by relevant Indiana

      rules and statutes.” Ind. Small Claims Rule 11(A). Under Indiana Trial Rule

      52(A), the clearly erroneous standard applies to appellate review of facts

      determined in a bench trial with due regard given to the opportunity of the trial

      court to assess witness credibility. This deferential standard of review is

      particularly important in small claims actions, where trials are designed to

      speedily dispense justice by applying substantive law between the parties in an

      informal setting. Vance v. Lozano, 981 N.E.2d 554, 557 (Ind. Ct. App. 2012).

      But this deferential standard does not apply to the substantive rules of law,

      which are reviewed de novo just as they are in appeals from a court of general

      jurisdiction. Id. at 557-58.


[9]   In his amended notice of claim, Peacher’s aim was to recover the money that he

      had allegedly expended in replacing his company books and seals, which he

      claimed that Lakin had retained or given away to the Madison County

      Prosecutor’s Office. Because no hearing was held, the small claims court

      directed the parties to submit their evidence through affidavits. We first note

      that Peacher amended his notice of claim to assert that he spent $6,000 to

      replace his company books and seals. However, Peacher’s affidavit and

      accompanying documents reflected that he was only seeking $5,700 in damages

      from Lakin. Specifically, Peacher attached a quotation form in his affidavit

      claiming that the cost of replacing the company books and seals was $5,700. In


      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018   Page 6 of 8
       her responsive affidavit, Lakin refuted that she was retaining Peacher’s

       company books and seals, and she averred that she had offered them to the

       Madison County Prosecutor’s Office in exchange for a plea deal. Also, Lakin

       swore that the quotation provided by Peacher provided no assurance that

       Peacher had spent $5,700 in replacing his company books and seals. Although

       not addressed in as great of detail as the issue of replevin—i.e., that Peacher

       should have sought the recovery of his company books and seals by initiating a

       replevin action—the small claims court included a footnote in its order finding

       that “there is no documentation that [Peacher] actually paid such sum.”

       (Appellant’s App. Vol. II, p. 15). As such, the small claims court concluded

       that Peacher had not met his burden in proving his damages. We agree.


[10]   Parties in a small claims court bear the same burdens of proof as they would in

       a regular civil action on the same issues. Mayflower Transit, Inc. v. Davenport,

       714 N.E.2d 794, 797 (Ind. Ct. App. 1999). While the method of proof may be

       informal, the relaxation of evidentiary rules is not the equivalent of relaxation

       of the burden of proof. Id. It is incumbent upon the party who bears the

       burden of proof to demonstrate that it is entitled to the recovery sought. Id.

       Further we note that it is the fact-finder’s prerogative to weigh all of the

       evidence and judge its credibility. In the instant case, Lakin, in her responsive

       affidavit, challenged Peacher’s claim that he had paid $5,700 to replace his

       company books and seals. We note that although Peacher submitted a quote,

       he did not designate any documents showing that he had paid $5,700 to

       replacing his company books and seals. Based upon the evidence submitted,


       Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018   Page 7 of 8
       the small claims court determined that Peacher had failed to prove by a

       preponderance of the evidence that he expended some money in replacing is

       books and that Lakin was liable for the requested $5,700 in damages.

       Accordingly, we hold that Peacher has not shown error of any sort, and we

       affirm the small claims court judgment in favor of Lakin.


                                               CONCLUSION

[11]   Based on the foregoing, we conclude that the small claims court did not err in

       denying Peacher’s notice of claim.


[12]   Affirmed


[13]   May, J. and Mathias, J. concur




       Court of Appeals of Indiana | Memorandum Decision 48A02-1709-SC-2312 | April 19, 2018   Page 8 of 8